Citation Nr: 1338771	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  13-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to September 1976.  He was stationed in Vietnam from October 1966 to September 1967.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2013 submission, the appellant requested a hearing before the Board at the RO in Asheville, North Carolina.  The appellant, however, did not clarify whether she desired a video conference or an in-person hearing.  The closest RO facilities are in Winston-Salem, NC and Columbia, SC.  As such, remand is warranted so that the appellant can be contacted to determine the type and location of the Board hearing she desires and afforded the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Contact the appellant and request that she clarify whether she desires an in-person or video conference Board hearing at either the Winston-Salem, NC or Columbia, SC RO.  Such hearing should be scheduled by the RO accordingly.  After a hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


